UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 6, 2015 ARC LOGISTICS PARTNERS LP (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-36168 36-4767846 (Commission File Number) (IRS Employer Identification No.) 725 Fifth Avenue, 19th Floor New York, New York (Address of principal executive offices) (Zip Code) (212) 993-1290 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On May 6, 2015, Arc Logistics Partners LP, a Delaware limited partnership (the “Partnership”), issued a press release announcing its financial results for the first quarter ended March 31, 2015. A copy of the press release is furnished with this Current Report on Form 8-K as Exhibit 99.1 and is incorporated herein by reference. The information provided in this Item 2.02 (including the press release furnished as Exhibit 99.1) shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), nor shall it be incorporated by reference in any filing made by the Partnership pursuant to the Securities Act of 1933, as amended (the “Securities Act”), regardless of any general incorporation language in such filing except to the extent that such filing incorporates by reference any or all of such information by express reference thereto. Item 7.01.Regulation FD Disclosure. The information set forth under Item 2.02 of this Current Report on Form 8-K is incorporated in this Item 7.01 by reference. The information provided in this Item 7.01 (including the press release furnished as Exhibit 99.1) shall not be deemed to be “filed” for the purposes of Section 18 of the Exchange Act, nor shall it be incorporated by reference in any filing made by the Partnership pursuant to the Securities Act, except to the extent that such filing incorporates by reference any or all of such information by express reference thereto. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Press release of Arc Logistics Partners LP issued May 6, 2015. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARC LOGISTICS PARTNERS LP By: ARC LOGISTICS GP LLC, its General Partner Date:May 6, 2015 By: /s/ BRADLEY K. OSWALD Bradley K. Oswald Senior Vice President, ChiefFinancialOfficer and Treasurer 3 EXHIBIT INDEX ExhibitNo. Description Press release of Arc Logistics Partners LP issued May 6, 2015. 4
